DETAILED ACTION
This office action is in response to the application filed on August 27, 2020. Claims 1 – 15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on September 26, 2020 and May 7, 2021. The Examiner notes that NPL entries 5, 9, and 10 contain citations of references that do not comply with 37 C.F.R. 1.98(b)(5) which requires "Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication." The Examiner is unable to timely consider the various coding standards and working drafts of said coding standard in their entirety as they comprise hundreds of pages. The Examiner encourages resubmission with the pertinent portions of these references pointed out. Accordingly, the references have been placed on the record, but have not been considered by the Examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al., (US 2018/0020202 A1) referred to as Xu hereinafter.
Regarding Claim 1, Xu discloses a picture coding apparatus (Par. [0081], Fig. 11 showing a video encoder that implements the 360VR video system 500 of Fig. 5) comprising one or more processors (Par. [0052], the processes 510, 520, and 530 are performed by corresponding modules of software instructions being executed by one or more processing units (e.g., a processor) of a computing device implementing the video system 500), the picture coding apparatus being configured to: 
reconstruct sample values of a coding block (Fig. 5, Par. [0054], the rearranged pixels are stored in the decoded picture buffer 550) of a picture of a two-dimensional ("2D") representation of spherical video (Fig. 1, Par. [0052], a 360VR video system 500 that performs filtering operations for a projection image (i.e. picture of 2D) of an omnidirectional image (i.e. spherical video representation)), in accordance with a projection format (Par. [0051], the geographical relationship is defined by the layout of the faces (i.e. projection format) of the cube in the projection image (e.g., the 4.times.3 cubic plane image 307)), the 2D representation (Fig. 3, Par. [0044] The omnidirectional image of the cube 305 can also be projected onto a flat 2D projection image by being unfolded from the cube 305 and into a 4.times.3 shaped plane 307) comprising a set of 2D faces interconnected via boundaries (Fig. 3, Faces A-F), one or more of the boundaries being discontinuous in a corresponding three-dimensional ("3D") representation of the spherical video in accordance with the projection format (Fig. 3, Face F and Face A boundaries are discontinuous), the 2D faces comprising a first 2D face (Fig. 3, Face F) and a second 2D face (Fig. 3, Face A) adjoining each other in one of the discontinuous boundaries (Fig. 3, Face F and Face A boundaries are discontinuous), the first 2D face (Fig. 3, Par. [0041], F face is in front) comprising the coding block (Par. [0033], the projected image is divided into pixel blocks for coding), the coding block adjoining the second 2D face (Fig. 3, Par. [0041], A face is to the left), and the 2D faces further comprising a third 2D face (Fig. 3, Par. [0041], D face is at the bottom) adjoining the first 2D face in a boundary, of the boundaries, that is continuous in the corresponding 3D representation of the spherical video in accordance with the projection format (Par. [0042], In order to encode the cubic omnidirectional image according to a video codec conforming format as part of a 360VR video, the cube is projected onto a flat 2D projection image where the six faces of the cube are arranged in a 2-D rectangular shape plane); and 
perform loop-filtering of the reconstructed sample values of the coding block (Par. [0055]- [0056], filtering across edges between faces that are physically connected (Fig. 6A) and not physically connected (Fig. 6B) in the 4.times.3 cubic plane image 307) based on sample values of a set of filter support samples (Par. [0048], The video system filters the pixels in the two faces near the common edge so that after decoding, when the omnidirectional image is reconstructed as a cube, there is no discontinuity or apparent compression artifact across the edge. In some embodiments, the filtering operation performed includes sample adaptive offset (SAO). In some embodiment, the filtering operations include adaptive loop filter (ALF)), wherein the set of filter support samples comprises one or more samples that are part of the third 2D face (Fig. 6A, (Par. [0055], Filtering takes place across common edges between physically connected faces without any pixel rearrangements. These common edges include: the bottom of C and the top of F; the bottom of F and the top of D (i.e. part of the third 2D face); the right of F and left of B; the right of B and the left of E; the right of E and the left of A, Fig. 6B, Par. [0056], across edges between faces that are not physically connected in the 4.times.3 cubic plane image 307, illustrated with Face D, i.e. the third 2D face).

Regarding Claim 2, Xu discloses Claim 1. Xu further discloses further configured to defer the performing of the loop-filtering for one or more of the reconstructed sample values of the coding block in response to determining that one or more sample values of the samples in the set of filter support samples is not yet applicable for the loop-filtering (Par. [0053], The pixels of the cubic plane image 307 are stored in the decoded picture buffer 550 of the video system such that the filtering process 530 can perform filtering across edges of the different faces by retrieving or accessing the pixels stored in the decoded picture buffer 550. The pixel rearranging process 520 rearranges (rotate, flip, etc.) the retrieved pixels according to the geographical relationships (i.e. deferring as available) between the faces in the 4.times.3 cubic plane image), the deferral being until the one or more sample values of the samples in the set of filter support samples become applicable for the loop-filtering (Par. [0054], when performing filtering across a common edge with another face, the system retrieves pixels of the face in a sequence (i.e. samples become applicable) according to the mapping table). 

Regarding Claim 3, Xu discloses Claim 1. Xu further discloses further configured to perform loop-filtering of one or more of the reconstructed sample values that are located at an outer picture boundary of the 2D representation (Par. [0055] FIG. 6a conceptually illustrates the filtering across edges between faces that are physically connected in the 4.times.3 cubic plane image 307 (as well as in the cube 305). Filtering takes place across common edges between physically connected faces without any pixel rearrangements. These common edges include: the bottom of C (i.e. outer picture boundary) and the top of F; the bottom of F and the top of D (i.e. outer picture boundary); the right of F and left of B; the right of B and the left of E; the right of E and the left of A (i.e. outer picture boundary)). 

Regarding Claim 4, Xu discloses Claim 1. Xu further discloses further configured to maintain discontinuous boundary sample information indicating which of the reconstructed sample values are located at the one or more discontinuous boundaries (Par. [0056] FIG. 6b illustrates the filtering across edges between faces that are not physically connected (i.e. discontinuous boundary) in the 4.times.3 cubic plane image 307. These are common edges between physically connected faces in the cube 305. In the 4.times.3 cubic plane image 307, the faces sharing these common edges are physically correlated but not physically connected). 

Regarding Claim 5, Xu discloses Claim 4. Xu further discloses further configured to maintain reconstruction state information (Par. [0051], when performing filtering at a common edge between a first face of the cube and a second face of the cube that are not physically connected in the projection image, the video system rearranges pixels (i.e. maintains reconstruction state information) of the second face of the cube according to a geographical relationship between the indicating whether neighboring ones of the reconstructed samples values for the loop-filtering of the reconstructed sample values indicated by the discontinuous boundary sample information have been reconstructed (Par. [0056], FIG. 6b illustrates the filtering across edges between faces that are not physically connected (i.e. discontinuous boundary) in the 4.times.3 cubic plane image 307. These are common edges between physically connected faces in the cube 305. In the 4.times.3 cubic plane image 307, the faces sharing these common edges are physically correlated but not physically connected). 

Regarding Claim 6, Xu discloses Claim 5. Xu further discloses wherein the loop-filtering comprises one or more different loop-filtering operations (Fig. 6b, illustrated by multiple dashed lines), and the picture coding apparatus is further configured to maintain at least one of the discontinuous boundary sample information or the reconstruction state information separately for each of the multiple different loop-filtering operations (Par. [0092] the in-loop filter 1145 performs the filtering operations by accessing and updating the pixels stored in the decoded picture buffer 1150. In some embodiments, the in-loop filter 1145 also perform operations to reduce artifacts that arises from the discontinuity at edges of 360VR projection images, such as at border of an equirectangular projection or at common edges between faces of a platonic solid projection (i.e. separately). In some of these embodiments, the in-loop filter 1145 performs the functions of the filtering process 530 and the pixel rearranging process 520. In some embodiments, the in-loop filter 1145 also provides temporary buffer (i.e., 560) to temporarily hold rearranged pixels as input to the filtering process 530). 

Regarding Claim 7, Xu discloses Claim 5. Xu further discloses wherein the loop-filtering comprises one or more different loop-filtering operations (Fig. 6b, illustrated by multiple dashed lines), and the picture coding apparatus is further configured to maintain at least one of the discontinuous boundary sample information or the reconstruction state information jointly for each of the multiple different loop-filtering operations (Par. [0092] the in-loop filter 1145 performs the filtering operations by accessing and updating the pixels stored in the decoded picture buffer 1150. In some embodiments, the in-loop filter 1145 also perform operations to reduce artifacts that arises from the discontinuity at edges of 360VR projection images, such as at border of an equirectangular projection or at common edges between faces of a platonic solid projection. In some of these embodiments, the in-loop filter 1145 performs the functions of the filtering process 530 and the pixel rearranging process 520 (i.e. jointly). In some embodiments, the in-loop filter 1145 also provides temporary buffer (i.e., 560) to temporarily hold rearranged pixels as input to the filtering process 530). 

Regarding Claim 8, Xu discloses Claim 1. Xu further discloses wherein the loop-filtering comprises at least one of an in-loop-bilateral filtering operation, a deblocking filtering operation, a sample adaptive offset filtering operation, or an adaptive loop-filtering operation (Par. [0048], the filtering operation performed includes sample adaptive offset (SAO) or the filtering operations include adaptive loop filter (ALF). 

Regarding Claim 9, Xu discloses Claim 1. Xu further discloses wherein one or more parameters of the loop-filtering of the reconstructed sample values of the coding block differ from corresponding parameters of loop-filtering of reconstructed sample values of one or more other blocks in the picture (Fig. 7, Par. [0061], storing rotated and rearranged versions (i.e. different parameters) of faces in blank area to facility filtering across edges of faces). 

Regarding Claim 10, Xu discloses Claim 1. Xu further discloses wherein the projection format comprises a cube format (Par. [0040], FIGS. 3-8 use a cube having six faces as an example of a platonic solid omnidirectional image), an icosahedron format, an equirectangular format, or a modification thereof. 

Regarding Claim 11, Xu discloses Claim 1. Xu further discloses wherein the picture coding apparatus comprises a picture encoder (Fig. 11, video encoder 1100). 
 
Regarding Claim 12, Xu discloses Claim 1. Xu further discloses wherein the picture coding apparatus comprises a picture decoder (Fig. 12, video decoder 1200). 

Regarding Method Claim 13, it is drawn to the method of using the corresponding apparatus claimed in Claim 1.  Therefore method Claim 13 corresponds to apparatus Claim 1 and is rejected for the same reasons of anticipation as used above.

Regarding Claim 14, it is drawn to the non-transitory computer readable storage medium of using the corresponding apparatus claimed in Claim 1.  Therefore Claim 14 corresponds to apparatus Claim 1 and is rejected for the same reasons of anticipation as used above.

Regarding Claim 15, Xu discloses Claim 1. Xu further discloses an arrangement for cube projection for the 2D representation of the spherical video (Fig. 3, Par. [0041] FIG. 3 illustrates the projection of a cubic omnidirectional image 305 (i.e. spherical video) into 2D projection images. The cube 305 has six faces A, B, C, D, E, and F), the 2D representation comprising a set of 2D cube faces, as the set of 2D faces (Par. [0041] FIG. 3, the cube 305 has six faces A, B, C, D, E, and F, interconnected via the boundaries (Fig. 3, Par. [0044], the omnidirectional image of the cube 305 can also be projected onto a flat 2D projection image by being unfolded from the cube 305 and into a 4.times.3 shaped plane 307), one or more of the boundaries being discontinuous in the corresponding 3D representation of the spherical video (Fig. 3, Face F and Face A), wherein only one boundary of each 2D cube face or its opposing boundary in the 3D representation is aligned with a boundary for which the loop-filtering is to be performed by the picture coding apparatus (Fig. 7, Par. [0061], storing rotated or rearranged versions of faces in the blank areas of the 4.times.3 cubic plane image 307 to facilitate filtering across edges of faces).

Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. Shih et al. (US 2018/0192074 A1) teaches video processing based frame with 360 degree content represented by projection faces packed in 360 degree virtual reality projection layout. Schmit et al. (US 2018/0343470 A1) teaches method of using cube mapping for encoders. 
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Hodges/Primary Examiner, Art Unit 2425